Citation Nr: 1711047	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  07-09 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee (right knee disability).

2.  Entitlement to an initial rating in excess of 10 percent for residuals of right scaphoid fracture (right wrist disability).

3.  Service connection for lumbosacral strain (back disability).

4.  Service connection for patellofemoral pain syndrome of the left knee (left knee disability).
 

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 



ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1999 to November 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO granted service connection and assigned initial 10 percent ratings for residuals of a right scaphoid fracture and right knee patellofemoral pain syndrome, effective November 14, 2004.  The RO also, inter alia, denied service connection for residuals of a left knee patellofemoral pain syndrome and lumbosacral strain. 

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Pittsburgh, Pennsylvania RO. 

The Veteran filed a notice of disagreement (NOD) in April 2006.  A Statement of the Case (SOC) was issued in January 2007.  In her March 2007 substantive appeal (Form VA-9), the Veteran indicated that she was only appealing the claims for higher ratings for her right scaphoid (wrist) fracture and right knee disabilities, and the claims for service connection for left knee and low back disorders.  A supplemental statement of the case (SSOC) addressing these matters was issued in September 2008.   

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for her right knee and right wrist disabilities, the Board has characterized these issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In her March 2007 substantive appeal the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  In a November 2010 letter, VA informed her that her hearing was scheduled for March 2011.  The record reflects that the Veteran failed to report for this hearing.  This letter advising her of her hearing was mailed to the most recent address of record, which the Veteran submitted in September 2008.  The Veteran has a duty to keep VA apprised of her address.  Jones (Raymond) v. West, 12 Vet. App. 98 (1998); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (describing duty of veteran to keep VA apprised of his whereabouts).  The hearing request was deemed to have been withdrawn.  38 C.F.R. § 20.702 (d).

The appeal was before the Board in May 2011, when it was remanded for further development.

In October 2016, the Veteran filed another VA Form 9 with the help of her new attorney.  The Veteran requested to testify before the Board via a videoconference hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets the additional delay, but finds that a remand is necessary to schedule the Veteran for the videoconference hearing she requested.

The Veteran requested to testify before the Board via a videoconference hearing.  The claims on appeal were returned by the AOJ to the Board prematurely, without first affording the Veteran the requested videoconference hearing as to these matters.  As the RO schedules videoconference Board hearings, a remand of these issues to the RO for the requested hearing is warranted.  See 38 C.F.R. § 20.700 (2016).

Accordingly, the case is REMANDED for the following action:
1. Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity. Notify her and her representative of the date, time, and location of the hearing.  Upon completion of the hearing, return these claims to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




